AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_                                       FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                      Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON

                          DWANA W.
                                                                                                         Mar 13, 2019
                                                                      )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:18-CV-3033-FVS
               COMMISSIONER OF SOCIAL                                 )
                     SECURITY,                                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 16, is GRANTED in part.
u
              Defendant’s Motion for Summary Judgment, ECF No. 21, is DENIED.
              Judgment is entered for the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       ROSANNA MALOUF PETERSON                                on a motion for

     summary judgment.

Date: 3/13/2019                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\Deputy Clerk

                                                                             Tonia Ramirez
